Citation Nr: 0120186	
Decision Date: 08/07/01    Archive Date: 08/14/01

DOCKET NO.  97-03 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for heart disability as a result of treatment 
by the Department of Veterans Affairs.

2.  Entitlement to an initial evaluation in excess of 20 
percent for partial paralysis of the right diaphragm with 
damage to the right phrenic nerve.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

M. Herman, Counsel


INTRODUCTION

The veteran had active military service from August 1954 to 
August 1958.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal of a May 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

The veteran was afforded personal hearings before a Hearing 
Officer at the RO in March 1997 and November 1999.  
Thereafter, in March 2001, he was afforded a hearing at the 
RO before the undersigned member of the Board.  Transcripts 
of these hearings have been associated with the claims 
folders.


REMAND

The veteran contends that he has heart disability due to 
treatment he received at the Ann Arbor VA Medical Center 
(VAMC).  He maintains that heart surgery performed in April 
1988 would not have been performed if it were not for 
complications stemming from atrial and mitral valve 
replacement surgery performed by VA three days earlier.  He 
further states that errors made in the original April 1988 
open heart surgery eventually required him to undergo a 
second open heart surgery in June 1990 to correct problems 
with his mitral valve prosthesis.  The veteran alleges that 
the stress of having had to endure two additional heart 
surgeries caused irrevocable damage to his heart.  He 
maintains that the overall health of his heart was worsened 
due to the heart surgeries performed in 1988 and 1990.  He 
argues that compensation for this additional heart disability 
is warranted pursuant to 38 U.S.C.A. § 1151.  

The veteran also asserts that his service-connected partial 
paralysis of the right diaphragm warrants a higher disability 
evaluation.  He states he suffers from shortness of breath 
with minimal exertion.

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance of Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) was signed into law.  This liberalizing law 
is applicable to the veteran's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

In support of the veteran's claim for compensation for heart 
disability under the provisions of 38 U.S.C.A. § 1151, M.J. 
James, D.O., stated in a September 1996 letter that the 
veteran's current low exercise tolerance was the result of 
the additional surgeries that he underwent in 1988 and 1990.  
He said that each time an individual was placed on a bypass 
machine that individual would experience diminished left 
ventricular function.  He added that having to enter the 
chest cavity three times instead of one time caused, "a 
certain amount of restriction and fibrosis of the 
myocardium."  Dr. James also stated that an 
electrophysiology colleague was of the opinion that some of 
the complications experienced by the veteran could have been 
due to increased scar tissue resulting from the three heart 
operations.

The RO subsequently obtained a June 1997 opinion from the 
chief of the Ann Arbor VAMC cardiothoracic surgery section.  
The physician indicated that there were several inaccuracies 
in the September 1996 letter from Dr. James.  He essentially 
indicated that the veteran's second surgery in April 1988 was 
to remove a catheter.  As that procedure did not require a 
bypass, he said there could be no damage to the heart.  He 
also stated that it was unlikely that this operation delayed 
the veteran's convalescence from his original April 1988 
heart surgery.  The physician further maintained that there 
were no errors made in the original April 1988 mitral valve 
replacement surgery, that the problems (heavy calcification) 
experienced by the veteran with regard to the procedure were 
an accepted risk factor, and that the veteran's overall heart 
condition was not made permanently worse by the third 
operation performed in June 1990.  He believed that the 
surgeries performed at the Ann Arbor VAMC served to prolong 
the veteran's life.  

Upon review of the foregoing opinions, the Board finds that 
additional development is warranted.  The opinion received 
from Dr. James is clearly probative to the issue on appeal.  
However, there is no indication that Dr. James had the 
benefit of reviewing the veteran's claims folder prior to 
rendering his opinion.  In addition the opinion received from 
the VA cardiothoracic surgeon is inherently tainted by virtue 
of the fact that the physician who wrote the opinion was the 
same physician who performed the June 1990 open heart 
surgery.  While the Board does not question the integrity and 
professionalism of this physician, there is a conflict of 
interest that cannot ignored.  Therefore, the veteran should 
be provided a VA examination to determine the nature and 
etiology of his current heart disability.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).

Further, during the course of his March 2001 personal 
hearing, the veteran reported that he had been receiving 
Social Security Administration (SSA) disability benefits 
since September 1990.  He indicated that the award was based 
on the severity of his heart disability and his service-
connected partial paralysis of the right diaphragm.  To date, 
there is no indication that the RO has sought to obtain a 
copy of the decision that granted SSA benefits to the veteran 
or the records upon which the decision was based.  The U.S. 
Court of Appeals for Veterans Claims (Court) has consistently 
held that where VA has notice that a veteran is receiving 
benefits from the Social Security Administration, and that 
records from that Administration may be relevant, VA has a 
duty to acquire a copy of the decision granting SSA benefits, 
and the supporting medical documents relied upon.  See Baker 
v. West, 11 Vet.App. 163 (1998).  Accordingly, the veteran's 
SSA records must be obtained.

The Board also notes that during the pendency of this appeal, 
substantive changes were made to the schedular criteria for 
evaluating diseases of the respiratory system, as set forth 
in 38 C.F.R. § 4.97.  See 61 Fed. Reg. 46720-46731 (1996).  
These changes may have a profound impact in how the veteran's 
service-connected partial paralysis of the right diaphragm is 
evaluated.  The disability is currently evaluated as 20 
percent disabling under Diagnostic Code 5321.  Diagnostic 
Code 5321 concerns injuries to Muscle Group XXI4, muscles of 
respiration (thoracic muscle group).  Under the revised 
criteria for evaluating diseases of the respiratory system, 
Diagnostic Code 6840 was added, which evaluates diaphragm 
paralysis or paresis under a general rating formula for 
restrictive lung disease.  The new rating criteria, which are 
effective from October 7, 1996, provide that restrictive lung 
disease is primarily rated according to the degree of 
impairment on pulmonary function tests.  To date, the veteran 
has not been afforded a VA pulmonary examination with the 
requisite pulmonary function tests.

In light of these circumstances, this case is REMANDED to the 
RO for the following development:

1.  The RO should advise the veteran that 
he may submit additional medical evidence 
supportive of his claims, to include a 
supplementary opinion from Dr. James.

2.  The RO should request the veteran to 
identify the names, addresses and 
approximate dates of treatment or 
evaluation for all health care providers, 
VA and private, who may possess 
additional records pertinent to either of 
his claims.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims file any medical records 
identified by the veteran which have not 
been secured previously.

3.  If the RO is unable to obtain a copy 
of any records identified by the veteran, 
it should so inform the veteran and his 
representative and request them to 
provide a copy of such records.

4.  The RO should obtain from the Social 
Security Administration a copy of its 
decision awarding the veteran disability 
benefits and of the records upon which 
the determination was based.  The Social 
Security Administration should also be 
requested to provide a copy of any 
subsequent disability determinations for 
the veteran and a copy of any records 
upon which those determinations were 
based.

5.  Thereafter, the RO should schedule 
the veteran for a VA examination to 
determine the nature, extent, and 
etiology of the veteran's heart 
disability.  The examination must be 
conducted by a cardiologist who had no 
involvement with the veteran's April 1988 
or June 1990 heart surgery.  The veteran 
should be notified of the date, time, and 
place of the examination in writing.  The 
claims folders, to include a copy of this 
Remand and any additional evidence 
secured, must be made available to and 
reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims folders were reviewed.  Any 
indicated studies should be performed. 

The physician should be requested to 
provide an opinion with respect to each 
currently present heart disorder as to 
whether it is at least as likely as not 
that the disorder was caused or 
chronically worsened by the medical care 
provided by VA in April 1988 and June 
1990.  With respect to any disorder which 
the examiner believes was caused or 
chronically worsened by the VA treatment, 
the physician should provide an opinion 
as to whether it is more likely than not 
that the disorder or the increase in 
severity of the disorder was a necessary 
or certain consequence of the VA 
treatment.  The rationale for all 
opinions expressed should also be 
provided. 

6.  The RO should also schedule the 
veteran for a VA pulmonary examination to 
determine the current extent of 
impairment from the partial paralysis of 
the veteran's right diaphragm.  The 
veteran should be notified of the date, 
time, and place of the examination in 
writing.  The claims folders, to include 
a copy of this Remand and any additional 
evidence secured, must be made available 
to and reviewed by the examiner.  The RO 
should ensure that all pulmonary function 
studies required for rating purposes are 
performed.  The examiner should be 
requested to identify the manifestations 
of the service-connected disability, and, 
to the extent possible, distinguish the 
manifestations of the service-connected 
disability from those of any other 
disorder present.  The examiner should 
also be requested to provide an opinion 
concerning the impact of the service-
connected disability on the veteran's 
ability to work.

7.  Then, the RO should review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

8.  Then, the RO should undertake any 
other development it deems to be required 
to comply with the notice and duty to 
assist provisions of the VCAA. 

9.  Then, the RO should readjudicate the 
issues on appeal.  If the benefits sought 
on appeal are not granted to the 
veteran's satisfaction, the RO should 
issue a Supplemental Statement of the 
Case and afford the veteran and his 
representative an appropriate opportunity 
to respond.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  No action is required of the 
veteran until he is otherwise notified by the RO.  By this 
remand, the Board intimates no opinion, either factual or 
legal, as to any ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 




Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


